DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on April 12, 2021, were received. None of the Claims have been amended, withdrawn from consideration or added as new. Claims 2-3, 6, 10-11, 13-14 and 17 have been previously cancelled. Therefore, Claims 1, 4-5, 7-9, 12, 15-16 and 18-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 2, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1, 4-5, 7-9, 12, 15-16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,808,916 B2) in view of Pham et al. (US 2010/0075226 A1), has been overcome based on the arguments presented on pages 5-7 of the Remarks dated April 12, 2021.

Reasons for Allowance
5.	Claims 1, 4-5, 7-9, 12, 15-16 and 18-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Kim et al. (US 8,808,916 B2) in view of Pham et al. (US 2010/0075226 A1), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725